DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Status of Claims
Due to communications filed 7/21/16, the following is a non-final first office action.  Claims 1-9 are pending in this application and are rejected as follows.  The previous rejection has been modified to reflect claim amendments.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Furman et al (US 20150178649 A1).
As per claim 1, Furman et al discloses:
providing a computer with a graphical user interface, (Abstract
A system, including: a memory that stores computer executable instructions; and processing circuitry that executes the instructions in order to, generate a graphical user interface);
and a processor, [0080] FIG. 6 is a block diagram of a computer system 2400 that can be used to execute any of the above functionality associated with the interactive Gantt interface …A central processing unit (CPU) … multi-processor computer system);

retrieving a first objective to improve scheduling for a vessel, wherein the first objective conflicts with a second objective, and delivering these conflicting objectives to the computer, ([0061] In the example provided in FIG. 2, when Task 1 is reassigned to Ship B, Task 1 then conflicts with Task 2 (i.e., Ship B cannot complete Tasks A and B simultaneously). Such a conflict can be determined by the analysis of schedule changes by rules and calculations system 108, which can prompt a further change to the working schedule 104 in order to resolve such conflicts. For example, if the user moved a task to a time where another task was already located in the schedule for some vehicle (i.e., the situation illustrated in FIG. 2), the rules and calculations system 108 would determine how to reposition that task (Task B in FIG. 2), and potentially other affected tasks to comply with the moved task; [0062] The interactive Gantt interface 106 can receive updated warnings and alerts for display on a monitor from rules and calculations system 108. Rule and calculations system 108 can analyze changes to the working schedule 104 and can create warning and alerts, displayable to a user, if a change to the working schedule 104 will violate a pre-established rule. For example, if a change to the schedule would create insufficient inventory to fill an order, an alert/warning could be generated and displayed to the user through the interactive Gantt interface 106); 

determining an optimal vessel schedule using a global multi-objective mixed integer nonlinear optimization model executed by the processor in the computer using the objectives and delivering the optimal vessel schedule to the graphical user interface, [0033] It should be noted that the computational optimization engine 102 is not limited to those described in in PCT/US2012/065310 or U.S. Ser. No. 11/802,616. There are many potential alternatives for schedule optimization models and solution methods. However, these particular two examples would be useful if applying this invention to LNG vessel scheduling and inventory management, or LNG supply chain analysis. One skilled in the art would be able to identify suitable alternatives for schedule optimization models and solution methods (i.e. computational engines) for the particular scheduling application for which to apply the present technological advancement; [0037] The computational optimization engine 102 could also be used to completely generate and add all tasks in order to optimize some business instance while best satisfying all constraints, or as many as possible. A user of the interactive Gantt interface 106 could call the computational optimization engine 102, embodying a model and solution system as those described in PCT/US2012/065310 or U.S. Ser. No. 11/802,616, which would generate a "grass roots" solution based on input data related to shipping requirements, contractual requirements, locations and storage capacity available, production and demand data, etc. Such a schedule of tasks would essentially be fully calculated by the optimization model(s) and solution methods embodied in the computational optimization engine 102. This would constitute of fully automated generation of a schedule of tasks with a goal of optimizing with respect to some objective function defined in the model(s);  [0066] By way of example, let delivery from port L1 by Ship A to port L2 be reassigned to Ship B. Given the knowledge that Ship B travels at a slower speed than Ship A, delivery takes longer. This could be further delayed if the unloading times are different at port L1 vs. port L2. In the case of shipping LNG, longer delivery time causes more losses of LNG due to boiloff during the voyage. Thus, less product is delivered to port L2, which reduces revenue generated. In this example, suppose that contractual obligations for quantity delivered may be violated due to this increase loss of LNG in the resulting schedule. Then future deliveries to port L2 may need to be rescheduled because of contractual obligations. The point of the example is to illustrate that changing schedules manually can cause cascading effects down the line. The rules and calculations system 108 can warn or alert the user of these impacts on the schedule if constraints are violated, or perhaps close to being violated. The computational optimization engine can be used, via a command from the interactive Gantt interface 106, to allow the system to use small optimization model(s) to massage or adjust the schedule to eliminate violations of constraints.);

wherein the practical application of the global multi-objective optimization model improves the design of the optimal vessel schedule, ([0076] The present technological advancement can provide for the locking of particular pieces of information in the schedule in place. A user of the interactive Gantt interface 106 could take an existing schedule of tasks, and fix or lock some portion of it to be unchangeable by the computational optimization engine 106, and then allow the computational engine to only work to modify that portion that can be changed in order to improve the schedule of tasks subject to some objective function defined in the model(s).);

wherein the delivery of the optimal vessel schedule is automatically delivered the optimized vessel schedule to the vessel, ([0041] The interactive Gantt interface 106 can provide an intelligent Gantt chart 201 such that a task to be scheduled could be selected from a set of options and placed on the chart and assigned to specific vehicles through a human interactive input device such as a mouse or touch screen (with or without a stylus). Such options are based on the task, and can include, but are not limited to, location traveled from/to, amount of material loaded/unloaded, waiting or idle time. These tasks could also be automatically generated via the computational optimization engine 102. The user would have the ability to move, drag or slide a task in its location on the Gantt chart to an earlier or later point in time, or move it from one vehicle to another. When moving the task between vehicles, various attributes of the task could automatically be adjusted based on any dependencies on the attributes of the vehicle. 

wherein the delivery of the optimal vessel schedule automatically adjusts the vessel’s speed and course to implement the optimal vessel schedule, (For example, if the task involves a voyage or travel, and different vehicles have different speeds of travel, moving the task from one vehicle to another would cause the duration of the task to automatically adjust based on the speed of the vehicle to which it is assigned. As a user slides or moves tasks within the chart, other tasks would potentially automatically be repositioned to avoid overlaps. However, ship speed is not the only attribute that distinguishes ships. Other possible attributes include, but are not limited to, ship cost structure, voyage fuel selection, and boil off rates. By reassigning a task to a different ship, metrics including but not limited to economics, volume delivered to customer, and timing of delivery may be affected. The rules by which this repositioning would occur can be controlled by the rules and calculations system 108.);

and wherein the improved optimal vessel schedule minimizes monetary losses in operating the vessel, ([0066] By way of example, let delivery from port L1 by Ship A to port L2 be reassigned to Ship B. Given the knowledge that Ship B travels at a slower speed than Ship A, delivery takes longer. This could be further delayed if the unloading times are different at port L1 vs. port L2. In the case of shipping LNG, longer delivery time causes more losses of LNG due to boiloff during the voyage. Thus, less product is delivered to port L2, which reduces revenue generated. In this example, suppose that contractual obligations for quantity delivered may be violated due to this increase loss of LNG in the resulting schedule. Then future deliveries to port L2 may need to be rescheduled because of contractual obligations. The point of the example is to illustrate that changing schedules manually can cause cascading effects down the line. The rules and calculations system 108 can warn or alert the user of these impacts on the schedule if constraints are violated, or perhaps close to being violated. The computational optimization engine can be used, via a command from the interactive Gantt interface 106, to allow the system to use small optimization model(s) to massage or adjust the schedule to eliminate violations of constraints).

As per claim 2, Furman et al discloses:
wherein one of the objectives to improve vessel schedules is a major cost component, ([0066] By way of example, let delivery from port L1 by Ship A to port L2 be reassigned to Ship B. Given the knowledge that Ship B travels at a slower speed than Ship A, delivery takes longer. This could be further delayed if the unloading times are different at port L1 vs. port L2. In the case of shipping LNG, longer delivery time causes more losses of LNG due to boiloff during the voyage. Thus, less product is delivered to port L2, which reduces revenue generated. In this example, suppose that contractual obligations for quantity delivered may be violated due to this increase loss of LNG in the resulting schedule. Then future deliveries to port L2 may need to be rescheduled because of contractual obligations. The point of the example is to illustrate that changing schedules manually can cause cascading effects down the line. The rules and calculations system 108 can warn or alert the user of these impacts on the schedule if constraints are violated, or perhaps close to being violated. The computational optimization engine can be used, via a command from the interactive Gantt interface 106, to allow the system to use small optimization model(s) to massage or adjust the schedule to eliminate violations of constraints).

As per claim 3, Furman et al discloses:
wherein the first objective is selected from the group consisting of: total vessel weekly operation cost; total container inventory cost; and total vessel late arrival cost, ([0005] The project schedule can include tasks assigned to be completed by a particular resource, such as a vehicle to transport items from one location to another…Further, there may be additional constraints…Examples of such constraints that cannot be visualized on a conventional Gantt chart include, but are not limited to, inventory capacity constraints for the transported material or loading dock/berth utilization limits.)

As per claim 4, Furman et al discloses:
wherein the second objective is selected from the group consisting of: total fuel consumption cost; total port handling cost; and total cost of carbon dioxide emissions produced at sea and in ports of call, ([0041] However, ship speed is not the only attribute that distinguishes ships. Other possible attributes include, but are not limited to, ship cost structure, voyage fuel selection).

As per claim 5, Furman et al discloses:
wherein the first objective is weighted differently than the second objective, ([0066] By way of example, let delivery from port L1 by Ship A to port L2 be reassigned to Ship B. Given the knowledge that Ship B travels at a slower speed than Ship A, delivery takes longer. This could be further delayed if the unloading times are different at port L1 vs. port L2. In the case of shipping LNG, longer delivery time causes more losses of LNG due to boiloff during the voyage. Thus, less product is delivered to port L2).

As per claim 8, this claim recites language similar to language recited in independent claim 1 and is therefore rejected for similar reasons.

As per claim 9, this claim recites language similar to language recited in independent claim 1 and is therefore rejected for similar reasons.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furman et al (US 20150178649 A1), and further in view of Song (WO 2009082454 A1).

As per claim 6, Furman et al does not disclose:
further comprising retrieving an environmental variable which has an effect on the optimal vessel schedule, and wherein the environmental variable is delivered to the processor in the computer which automatically adjusts the optimal vessel schedule based on the impact of the effect of the environmental variable.

However, Song (WO 2009082454 A1) discloses: [0032] Each production stream in the problem considered by the application will have its own properties and property based monetary valuation. The properties may be chemical or physical, but typically relate to chemical composition of the production stream. For example, the value of fuel products, such as VGO and gasoline, typically rise or fall based on composition (e.g., nitrogen content, sulfur content, etc.). Preferably, the user designates each supply stream monetary value based on current prices in the local spot market for the supply location.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Song in the systems of Furman et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

	
As per claim 7, Furman et al does not disclose:
wherein the environmental variable is selected from the group consisting of: weather, crew efficiency, and fuel cost.

However, Song (WO 2009082454 A1) discloses in [0032] Each production stream in the problem considered by the application will have its own properties and property based monetary valuation. The properties may be chemical or physical, but typically relate to chemical composition of the production stream. For example, the value of fuel products, such as VGO and gasoline, typically rise or fall based on composition (e.g., nitrogen content, sulfur content, etc.). Preferably, the user designates each supply stream monetary value based on current prices in the local spot market for the supply location.

It would have been obvious to one of ordinary skill in the art at the time of the invention to include the above limitations as taught by Song in the systems of Furman et al, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akiba Robinson whose telephone number is 571-272-6734. The examiner can normally be reached on Monday-Friday 9am-5:30pm.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Kevin Flynn can be reached on 571-270-3108. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system, Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (I N USA OR CANADA) or 571-272-1000.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (703) 305-3900.
November 5, 2021
/AKIBA K ROBINSON/Primary Examiner, Art Unit 3628